WALSH, J.
This is a suit by plaintiffs, brokers, to recover from defendant under an express contract the sum of $2000, the sum agreed upon as being the amount of plaintiff’s commission, in the event that the defendant leased the candy and bakery concessions in the Biltmore Market.
The evidence showed that the plaintiffs were employed by one Louise Berman to dispose of these privileges or concessions upon the express understanding, however, that the purchaser or purchasers thereof would pay the commission of the plaintiffs; that in accordance with said understanding with Berman, they interviewed the defendant and set forth to him the nature of the propositions without at first disclosing the name or location of the proposed market; that the defendant agreed to pay them a commission of $2000 in the event that he took over the candy and bakery privileges in the proposed market; that the plaintiffs thereupon disclosed the name and location to the defendant, arranged for him an interview with Berman, by reason of which, the plaintiffs claim, a bargain was struck, and defendant took over the candy and bakery privileges.
The jury evidently believed this version as shown by their general- verdict and also by a special finding. The evidence warranted these ■ findings.
For plaintiffs: Arthur Cushing and Louis W. Dunn.
For defendant: Philip C. Joslin, Ira Marcus and C. Leslie Cordery.
Motion for new trial denied.